PER CURIAM HEADING



 NO. 12-02-00208-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ROBERT HOWARD DENNIS, SR.,§
		APPEAL FROM THE 
APPELLANT

V.§
		COUNTY COURT AT LAW

CATHERINE DENISE DENNIS,
APPELLEE§
		CHEROKEE COUNTY, TEXAS
 
PER CURIAM
	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P.  42.3. (1)  Pursuant to Rule 32.1, Appellant's docketing statement was due
to have been filed at the time the appeal was perfected.  On August 16, 2002, this Court notified
Appellant that the docketing statement was past due and that the filing fee was due to have been paid
on or before August 15, 2002, but had not been received.  Tex. R. App. 5 (requiring payment of filing
fee at time an item is presented for filing).  Appellant was further notified that this appeal would be
presented to the court for dismissal if the filing fee and a complete docketing statement were not
filed on or before August 26, 2002. 
	As of August 30, 2002, Appellant has neither responded to the August 16 notice nor
complied with the court's request.  Appellant having failed, after notice, to comply with Rule 5 and
Rule 32.1, the appeal is dismissed. Tex. R. App. P.  42.3(c).
	Opinion delivered August 30, 2002.
 Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

































DO NOT PUBLISH
1.  Tex. R. App. P. 42.3 provides:

 Involuntary Dismissal in Civil Cases.  Under the following circumstances, on any party's motion
-- or on its own initiative after giving ten days' notice to all parties -- the appellate court may
dismiss the appeal or affirm the appealed judgment or order.  Dismissal or affirmance may occur if
the appeal is subject to dismissal:  
			(a) for want of jurisdiction:
			(b) for want of prosecution; or 
			(c) because the appellant has failed to comply with a
requirement of these rules, a court order, or a notice from the
clerk requiring a response or other action within a specified
time.